Citation Nr: 0408544	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  97-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral knee 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating determination of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).

A hearing was held at the RO in July 1997.


FINDINGS OF FACT

1.  The RO most recently denied service connection for 
bilateral knee disability in January 1993.  At that time, it 
notified the veteran of its decision and of his right to 
appeal it within one year thereof.  He did not timely appeal 
that decision.

2.  The evidence submitted since the January 1993 decision is 
cumulative.

3.  The RO most recently denied service connection for right 
hip disability in January 1993.  At that time, it notified 
the veteran of its decision and of his right to appeal it 
within one year thereof.  He did not timely appeal that 
decision.

4.  The evidence submitted since the January 1993 decision is 
cumulative.




CONCLUSIONS OF LAW

1.  The RO's January 1993 decision denying service connection 
for bilateral knee disability is final.  New and material 
evidence has not been received since the RO's January 1993 
rating decision and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302, 20.1103 (2003).

2.  The RO's January 1993 decision denying service connection 
for right hip disability is final.  New and material evidence 
has not been received since the RO's January 1993 rating 
decision and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in correspondence including 
the December 2001 VCAA letter to him.  That letter advised 
him of VA's duty to notify him about his claim, what VA's 
duty to assist him in obtaining evidence is, what the 
evidence must show to establish entitlement, what information 
or evidence was still needed from him, what he could do to 
help with his claim, when and where to send information, and 
what to do if he had questions or needed assistance.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The November 2002 and July 2003 rating decisions constituted 
amended initial ratings and followed the VCAA letter.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004)

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA made reasonable efforts to obtain service medical 
records, VA medical records, and private medical records.  VA 
examination reports and treatment records and private medical 
records are of record.  Reasonable efforts were made to 
obtain necessary evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to this 
claim, as the change applies only to claims to reopen 
received on or after August 29, 2001.  Id.

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.  

Bilateral knee disability 

The RO denied service connection for bilateral knee 
disability in January 1993.  It advised the veteran of its 
decision and of his right to appeal it within one year 
thereof.  No timely appeal was filed.  At the time of that 
decision, the veteran indicated that he had had gone on sick 
call for bilateral knee problems in service, and a VA 
examination was conducted, with the knees being diagnosed as 
having no abnormalities.  

The veteran's May 1995 statement that he sustained a right 
knee injury in service is cumulative of his January 1992 VA 
examination statement of having knee problems in service.  

The July 1997 testimony by the veteran, that he went on sick 
call in service for injuries to his knees caused by climbing 
and marching in service is cumulative of his January 1992 VA 
examination statement of being expected to run in service and 
having problems with his knees in service.  

A September 1997 letter signed Roderick Small indicates that 
at the end of his tour, he noticed that the veteran had a 
limp.  This is cumulative of the veteran's January 1992 VA 
examination statement that he had had problems with his knees 
in service.  

A November 1997 statement from the veteran that he had pain 
in service is cumulative of his January 1992 VA examination 
statement that he had had problems with knees in service.  
The veteran's November 1997 statement that his right knee has 
never been the same since service is cumulative of his 
January 1992 VA examination statement that he started having 
problems with his knees in service.

A June 2002 statement from the veteran that he injured his 
knees in service and that his right knee has not been the 
same since is cumulative of his January 1992 VA examination 
statement that he started having problems with his knees in 
service and was told that he had a torn cartilage on the 
right, and to exercise.  

December 2002 statements from the veteran that he continues 
to suffer from knee pain and that he had physical problems 
before leaving the military is cumulative of his January 1992 
VA examination statement that he started having problems with 
his knees in service.

A September 2003 statement from the veteran's representative 
that service activities put a lot of pressure on the 
veteran's knees is cumulative of the veteran's January 1992 
VA examination statement that he was in the service in 
Germany and expected to run and he started having problems 
with his knees.

A January 2004 statement from the representative that the 
veteran's bilateral knee conditions are the direct result of 
military service is cumulative of the veteran's December 1991 
claim for service connection for bilateral knee conditions.  

In sum, at the time of the last decision, there were lay 
assertions of in-service knee problems and lay assertions of 
post service problems.  However, there was no competent 
evidence of post service knee disability and no post service 
competent evidence of a nexus to service.  Since that 
determination, there remains no post service competent 
evidence of knee disability, no post service evidence of a 
nexus to service and the assertions of in service knee 
problems are cumulative.  As new and material evidence has 
not been received, the claim may not be reopened. 38 U.S.C.A. 
§§ 5108, 7105.

The benefit of the doubt doctrine does not apply in 
determining whether new and material evidence has been 
received.  Martinez v. Brown, 6 Vet. App. 462 (1994).  

The Board's denial of the claim on the basis that there is no 
new and material evidence does not prejudice the veteran.

Right hip disability 

The RO denied service connection for right hip disability in 
January 1993.  It advised the veteran of its decision and of 
his right to appeal it within one year thereof.  No timely 
appeal was filed.  At the time of that decision, the veteran 
had indicated to a January 1992 VA examiner that he had 
started having problems with his right hip while he was in 
the service, that he was discharged from the service and 
stayed in Germany, that his right hip kept bothering him 
after service, and that he had an arthrotomy by a private 
physician in Germany.  The VA examination revealed that the 
veteran had had an arthrotomy of his right hip.

The RO's January 1993 rating decision is final based upon the 
evidence which was then of record.  38 U.S.C.A. § 7105.

In this case, the additional evidence is not new and 
material.

The veteran's May 1995 statement that he sustained a right 
hip injury in service is cumulative of his December 1991 
claim and of his January 1992 VA examination statement of 
having problems with his right hip in service.  

The 1988 private medical records showing that the veteran 
underwent a right hip osteotomy in October 1988 for coxa 
valga with hip dysplasia are cumulative of the January 1992 
VA examination report which showed that the veteran had had a 
right hip arthrotomy.  

Recent VA medical records showing right hip disability 
including a May 1997 VA medical record showing post-traumatic 
arthritis are cumulative of the January 1992 VA examination 
report showing that the veteran had had a right hip 
arthrotomy.

July 1997 RO hearing testimony from the veteran that X-rays 
of his hip and thigh were taken at a service facility in 
Frankfurt is cumulative of his January 1992 VA examination 
statement of having problems with his hip in service.

A September 1997 letter signed Roderick S indicates that at 
the end of his tour, he noticed that the veteran had a limp.  
This is cumulative of the veteran's January 1992 VA 
examination statement that he had had problems with his hip 
in service.  

An October 1997 letter from the veteran stating that he had 
physical problems with his hip in service is cumulative of 
his January 1992 VA examination statement of having problems 
with his hip in service.  

A November 1997 statement from the veteran that he had pain 
and suffered a hip problem in service and that his body was 
going through physical changes while he was in service is 
cumulative of his January 1992 VA examination statement that 
he had had problems with his hip in service.

A December 2002 statement from the veteran that service 
activity caused hip problems is cumulative of his October 
1992 VA examination statement that he had right hip problems 
in service.

A September 2003 statement from the representative that 
service activity put pressure on the veteran's right hip is 
cumulative of the veteran's January 1992 VA examination 
statement that he started having problems with his right hip 
in service and that his right hip kept bothering him after 
discharge.

Since the last denial, there have been assertions of 
inservice hip problems and the submission of additional 
medical evidence.  In regard to the medical evidence, the 
fact that the veteran had a hips problem had previously been 
established and evidence confirming this fact is cumulative.  
In regard to the lay assertions and observations, such 
evidence is cumulative of prior assertions, rather that new 
and material.  As new and material evidence has not been 
received, the claim may not be reopened.  38 U.S.C.A. §§ 
5108, 7105.  The benefit of the doubt doctrine does not apply 
in determining whether new and material evidence has been 
received.  Martinez v. Brown, 6 Vet. App. 462 (1994).  


ORDER

The application to reopen a claim for service connection for 
bilateral knee disability is denied.  The application to 
reopen a claim for service connection for right hip 
disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



